Citation Nr: 1759482	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-28 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder with depressive disorder and alcohol abuse (PTSD) in excess of 30 percent prior to January 7, 2016.

2.  Entitlement to an initial increased rating for PTSD in excess of 70 percent since January 7, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee.  RO jurisdiction subsequently transferred to Phoenix, Arizona.

The Board notes that the Veteran's November 2017 Informal Hearing Presentation includes argument concerning a grant of a total disability rating for individual unemployability due to service-connected disabilities (TDIU) as of January 7, 2016.  In March 2016, the Veteran submitted an application for a TDIU.  The RO granted the TDIU in a November 2016 rating decision effective January 7, 2016.  The Veteran then filed a September 2017 Notice of Disagreement alleging that he was entitled to TDIU compensation from a date earlier than January 7, 2016.  The RO furnished a November 2017 Statement of Case with respect to that issue.  As such, that issue is within a different appeal stream, which has not been perfected, and is therefore not currently within the Board's adjudicative jurisdiction.  The Board notes that should the Veteran wish to perfect an appeal of whether a TDIU is warranted prior to January 7, 2016, he must submit a VA Form 9 either within one year of the date of the November 2016 rating decision, which has passed, or within 60 days of the November 2017 Statement of Case (sent November 21, 2017), which will be January 22, 2018 when accounting for a shift of the date of expiration to the next work day.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.110, 20.202, 20.302.


FINDINGS OF FACT

1.  Prior to January 7, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2.  From January 7, 2016, the Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for PTSD prior to January 7, 2016, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a disability rating for PTSD in excess of 70 percent from January 7, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the PTSD increased rating appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  With respect to TDIU, VA provided notice of required information and evidence to substantiate a claim for TDIU in a March 2016 letter.

As to the duty to assist, VA obtained updated VA treatment records, identified private treatment records, and lay statements.  VA conducted adequate January 2012 and January 2016 examinations to assess the severity of the Veteran's PTSD.

Therefore, VA has satisfied its duties to notify and assist, and adjudication of this appeal does not prejudice the Veteran.

II. Increased Ratings

The adverse impact of a veteran's service-connected disability on his or her ability to function under the ordinary conditions of daily life, including employment, as compared with applicable Schedule for Rating Disabilities criteria, determines the veteran's disability rating.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA shall assign the higher of two applicable ratings if the disability more nearly approximates its criteria; otherwise, the lower rating shall be assigned.  See 38 C.F.R. § 4.7.  When an appeal is based on the assignment of an initial rating for a disability, VA shall evaluate the overall recorded history of a disability, giving equal weight to past and present medical reports.  Fenderson v. West, 12 Vet. App. 119 (1999).  VA shall stage ratings when a service-connected disability exhibits symptoms warranting different ratings for distinct periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After consideration of all procurable and assembled data, any reasonable doubt regarding service origin, the degree of disability, or any other point, shall be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PTSD, as a psychiatric disability, is evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  In situations where PTSD is formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication, a noncompensable rating is warranted.  Id.

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A higher 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation because of social impairment.  38 C.F.R. § 4.126(b).

In a February 2012 rating decision, the RO granted service connection for PTSD with depressive disorder and alcohol abuse with a 30 percent evaluation effective July 2011, the date of the Veteran's original claim.  The Veteran appealed the rating decision and contended that the 30 percent evaluation did not adequately capture the severity of his disability.  In February 2016, the RO increased the Veteran's PTSD evaluation to 70 percent effective January 7, 2016 based on a January 7, 2016 VA mental health examination.  Thus, the Board must address whether the Veteran's PTSD warrants a rating in excess of 30 percent prior to January 7, 2016, and in excess of 70 percent thereafter.

The Board first looks to a January 2012 VA examination taken in conjunction with development of the original claim.  The examiner noted several symptoms consistent with the criteria of a 30 percent evaluation such as periods of depression, isolation, trouble with concentration and memory at times, and trouble sleeping.  The examiner opined that PTSD created an occasional decrease in work efficiency and deficiencies in most social areas.  

While many of the Veteran's reported symptoms at the time of the January 2012 VA examination are consistent with a 30 percent evaluation, the Board notes the Veteran made several errors on his cognitive examination to include two errors while attempting to spell "world" backwards, one error while counting backwards from 100 by seven, and failing to recall one of three objects after five minutes.  The examiner also assessed the Veteran's affect as "blunted to sad" and mood as sad.  The Veteran was also on his fourth marriage at the time of the examination.  The Board finds such symptoms to be contemplated by the schedular criteria for a 50 percent evaluation, which contemplates occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, difficulty in understanding complex commands, impairment of short and long term memory, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Board notes an August 2011 statement wherein the Veteran reported shooting a neighbor's dog that was rooting through his garbage, as well as a May 2012 VA treatment note reflecting the Veteran reported that one of his previous marriages ended violently.  The record does not reflect that these incidents occurred during a period to constitute symptoms of the Veteran's disability as it was at the time of his application for benefits-indeed, the January 2012 VA examiner noted the Veteran reported past issues with anger and irritability that had since improved, and that expression of such was largely nonverbal.  Nevertheless, the Veteran's wife reported in a separate August 2011 lay statement that the Veteran "explodes at the strangest times, with insignificant events."

Taking all of the above into consideration, the Board finds the Veteran's PTSD symptoms as best approximated by the criteria for a 50 percent evaluation from the date of his original claim for service connection for PTSD until January 7, 2016, the date of another VA examination offering medical evidence supporting a 70 percent evaluation.  The January 2012 VA examination scheduled in conjunction with the original claim reflects several symptoms contemplated by the 50 percent criteria, and the Veteran appears to have suffered from occupational and social impairment from such symptoms at that time.  Moreover, the Veteran may have presented at least one symptom-impaired impulse control (such as unprovoked irritability)-contemplated by the 70 percent criteria.  However, the Board has reviewed all VA mental health mental treatment records and submitted private treatment records and does not find that such a symptom, or any other symptoms from the appeal period as reflected by contemporaneous treatment records, render the Veteran's disability picture as best approximated by the 70 percent criteria or higher.  See September 2011 private treatment records; January 2012 through January 2016 VA treatment records found in within the Legacy Content Manager.  Ultimately, prior to the January 7, 2016 VA examination, the record is devoid of evidence indicating the Veteran's PTSD was manifested by symptoms contemplated by the 70 percent or higher criteria, save for impaired impulse control hitherto discussed.  All told, the record supports an initial increased evaluation of 50 percent, but no higher, prior to January 7, 2016.

The Board does not find the record supports a rating in excess of the 70 percent evaluation awarded to the Veteran from January 7, 2016, onward.  The January 2016 VA examiner noted active symptoms of depressed mood, anxiety, paranoia, suspiciousness, near-continuous panic affecting the ability to function independently, chronic sleep impairment, mild memory loss, short- and long-term memory impairment, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, obsessional rituals, impaired impulse control, and disorientation to time and space.  All of these symptoms are either specifically contemplated or reasonably approximated by the 70 percent criteria, save for "disorientation to time or place," which is contemplated by the 100 percent criteria.  Aside from that, the Veteran's PTSD was not manifested by any of the numerous other symptoms contemplated by the 100 percent criteria.  The January 2016 VA examiner ultimately opined the Veteran's level of occupational and social impairment as marked by "deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  Such a level of impairment corresponds to the 70 percent criteria.  Additionally, the record is devoid of evidence indicating a worsening of symptoms from the date of the January 2016 examination.  As such, the Board finds the Veteran's PTSD as best approximated by a 70 percent evaluation from January 7, 2016.

Consequently, the Board finds the evidence to preponderate in favor of a 50 percent evaluation for PTSD prior to January 7, 2016.  However, the evidence preponderates against an evaluation in excess of 50 percent prior to January 7, 2016.  The evidence also preponderates against an evaluation in excess of 70 percent since January 7, 2016.  With the evidence weighted as such, the benefit-of-doubt doctrine is inapplicable to the portions of the Veteran's increased rating claim herein denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial increased rating of 50 percent, but no higher, prior to January 7, 2016, for posttraumatic stress disorder with depressive disorder and alcohol abuse, is granted.

Entitlement to an initial increased rating in excess of 70 percent from January 7, 2016, for posttraumatic stress disorder with depressive disorder and alcohol abuse, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


